CERTIFICATE OF DETERMINATION OF THE RIGHTS AND PREFERENCES OF CLASS B PREFERRED STOCK OF GREEN ENDEAVORS LTD. WHEREAS, the Amended and Restated Certificate of Incorporation of Green Endeavors Ltd., a corporation organized and existing under the laws of Delaware (the “Company”), as amended, provide that the Company has authorized Fifteen Million (15,000,000) shares of par value $0.001 preferred stock (“Preferred Stock”) and, further, that the designation, powers, preferences and relative participating, option or other special rights and qualification, limitations or restrictions of the shares of such Preferred Stock may be issued from time to time in one or more series, each of such series to have such voting powers, designation, preferences, and relative participating, optional or other special rights and the qualifications, limitations or restrictions thereof, as expressed herein or in a resolution or resolutions, providing for the issuance of such series, adopted by the directors; and WHEREAS, THE COMPANY DOES HEREBY CERTIFY that pursuant to the authority contained in its Certificate of Incorporation, and in accordance with the provisions of applicable law of Delaware, the Company’s directors have duly adopted the following resolutions determining the Designations, Rights and Preferences of a special class of its authorized Preferred Stock, herein designated as Series B Preferred Stock. ARESOLVED, that pursuant to the authority vested in the directors of this Company by its Certificate of Incorporation, a special class of preferred stock of the Company be and is hereby created out of the 15,000,000 shares of Preferred Stock available for issuance, such series to be designated as Series B Preferred Stock (the “Series B Preferred”), consisting of Two Million (2,000,000) shares, of which the preferences and relative rights and qualifications, limitations or restrictions thereof (in addition to those set forth in the Company’s Certificate of Incorporation), shall be as follows: 1. DEFINITIONS Common Stock. The term "Common Stock" shall mean all shares now or hereafter authorized of any class of Common Stock of the Company and any other stock of the Company, howsoever designated, authorized after the Issue Date, which has the right (subject always to prior rights of any class or series of Preferred Stock) to participate in the distribution of the assets and earnings of the Company without limit as to per share amount. Issue Date. The term "Issue Date" shall mean the date that shares of Series B Preferred are first issued by the Company. Junior Stock. The term "Junior Stock" shall mean, for purposes of these resolutions, any class or series of stock of the Company authorized after the Issue Date not entitled to receive any dividends in any dividend period unless any dividends required to have been paid or declared and set apart for payment on the Series B Preferred shall have been so paid or declared and set apart for payment and, for purposes of these resolutions, shall mean Common Stock and any other class or series of stock of the Company authorized after the Issue Date not entitled to receive any assets upon liquidation, dissolution or winding up of the affairs of the Company until the Series B Preferred shall have received the entire amount to which such stock is entitled upon such liquidation, dissolution or winding up. Parity Stock. The term "Parity Stock" shall mean, for purposes of these resolutions the Common Stock and any other class or series of stock of the Company authorized after the Issue Date entitled to receive payment of dividends subject only to those preferential rights of dividends granted to the Series B Preferred and, for purposes of these resolutions, shall mean any class or series of stock of the Company authorized after the Issue Date entitled to receive assets upon liquidation, dissolution or winding up of the affairs of the Company subject to only those preferential rights and preference granted to the Series B Preferred. Senior Stock. The term "Senior Stock" shall mean, for purposes of these resolutions, any class or series of stock of the Company authorized before the Issue Date of the Series B Preferred except for those preferential rights as granted herein but the right to receive dividends providing all dividends granted to the Series B Preferred shall have been paid or set aside to be paid, and, for purposes of these resolutions, shall mean any class or series of stock of the Company authorized after the Issue Date ranking equal to the Series B Preferred and the right to participate in any distribution upon liquidation, dissolution or winding up of the affairs of the Company except for those preferential rights granted to the Series B Preferred herein. 2. Rights, Powers and Preferences The Series B Preferred shall have the voting powers, preferences and relative, participating, optional and other special rights, qualifications, limitations and restrictions as follows: A. Designation and Amount. Of the currently authorized preferred stock, Two Million (2,000,000) shares of par value $0.001 preferred stock shall be designated as shares of “Series B Preferred Stock” and carry a stated conversion value of $5.00 per share. B. Rank.
